Detailed Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This second Non-Final Office Action in response to Applicant’s arguments and amendments filed on 03/23/2022 and is further issued to correct the lack of a prior art rejection for claims 12 and 13.
Claims 1, 6, and 8-15 are currently pending and considered below.
Claims 1, 6, and 8-15 have been rejected under 35 U.S.C. 101.
Claims 1 and 12-15 have been amended.
Claims 2-5 and 7 have been canceled.

Claim Objections
Claim 6 is objected to because of the following informalities:  a typo where the claims recite “wherein the one or more view parameters comprises at least on of: a field…”. Examiner shall interpret the claims to recite “comprises at least one of”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a guideline data interface” and “a patient data interface” in claim 1; and 
“reasoning engine” in claims 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, “a guideline data interface”, “a patient data interface”, and “reasoning engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 6, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1, 6, and 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 1 is rejected under 35 U.S.C 112(f)/112(b) and therefore does not fall within one of the four statutory categories. Claims 6 and 8-10 depend on claim 1 and therefore inherit its deficiencies. Thus claims 6 and 8-10 does not fall within one of the four statutory categories. Furthermore, claims 11-15 are still directed/may still be a transitory computer-readable medium. A computer program not explicitly stored in a non-transitory computer readable storage medium is non-statutory. The Examiner could not immediately find within the specification any recitation that would define said computer readable medium. The computer readable medium could read on both statutory (such as a non-transitory computer readable storage medium) and non-statutory subject matter (such as forms of computer readable transmissions). Without evidence to the contrary and given its broadest reasonable interpretation, a computer program or code is merely a set of instructions capable of being executed by a computer, the computer program or code itself does not fall within any of the statutory categories of invention (i.e., a process, article of manufacture, machine and a composition of matter); thus, since the claim language is interpreted to read on non-statutory subject matter, the claims are rejected as being directed to a non-statutory subject matter. However, even if claims 1, 6, and 8-15 are amended to fall within one of the four statutory categories, the claims still would fall within the judicial exception of an abstract idea. 	
Step 2A—Prong 1:
Independent claims 1 and 11-15recites steps that, under their broadest reasonable interpretations, cover a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for use in evaluating a clinical guideline, comprising: a guideline data interface configured to access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; a patient data interface configured to access patient data; a processor configured to: extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, wherein the processor is configured to generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient”.
The limitations of access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; access patient data; extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view; generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of access, extract, generate, and display, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.  
Additionally, claim 11 recites: “A workstation or imaging apparatus comprising the system according to claim 1”.
The limitations of recited in claim 1 and now claim 11, access guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; access patient data; extract the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable to the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view; generate the view based on the one or more view parameters; generate display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generate the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of access, extract, generate, and display, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 12 recites: “A computer readable medium comprising non-transitory ontology data defining a machine-readable version of an ontology which defines concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a geometric model”.
The limitations of non-transitory ontology data defining a machine readable version of an ontology which defines concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a geometric model, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of defines, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 13 recites: “A computer readable medium comprising non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline”.
The limitations of non-transitory guideline data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of identified, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 14 recites: “A method for use in evaluating a clinical guideline, the method comprising: accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; the method further comprising, using a processor: extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, wherein the processor is configured to generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient”.
The limitations of accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, extracting, generating, display, and determine, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Additionally, claim 15 recites “A computer readable medium comprising non-transitory data representing instructions arranged to cause a processor system to perform the method according to claim 14”.
The limitations recited in claim 14 and now in claim 15 recite accessing guideline data defining a machine readable version of the clinical guideline in the form of a decision tree providing a standardized patient diagnosis comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity; accessing patient data; extracting the biomedical quantity from the patient data using an ontology which defines concepts and their relationships in a medical domain of the clinical guideline and which thereby relates the variable of the decision rule to the patient data, wherein the ontology comprises one or more view parameters which define the view, generate the view based on the one or more view parameters; generating display data for display to the user, wherein the display data is indicative of the biomedical quantity and/or an outcome of an evaluation of the decision rule on the basis of the biomedical quantity; and if the biomedical quantity cannot be extracted from the patient data using the ontology, automatically generating the display data to present a view of the patient data to the user to enable the user to determine the biomedical quantity from the view, wherein the view comprises a geometric model included in the patient data, wherein the geometric model is rendered with a geometry specific to the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of accessing, extracting, generating, display, and determine, which is properly interpreted as a “personal behavior”), that a doctor should determine when evaluating clinical guideline compliance for patient care, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements” and will be discussed in further detail below.
Dependent claims 6, 8-10 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 11-15. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1, 6, and 8-15 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “guideline data interface”, “machine readable version”, “patient data interface”, “processor”, “workstation”, and “computer readable medium,” which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1 and pages 11-12, of the present specification, and see further MPEP 2106.05(f); 
Additionally, dependent claims 2, 6, 8-11, and 15 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 12, 13, and 14, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2, 6, 8-10 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 11-15, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1, 6, and 8-15 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2017/0076046 A1), hereinafter Barnes.
Regarding claims 12 and 13 Barnes teaches a non-transitory computer-readable medium storing data ([0109]). Banes may not explicably teach “data defining a machine readable version of an ontology which defines concepts and their relationships in a medical domain of a clinical guideline, wherein the ontology comprises one or more view parameters which define a view of a geometric model” and “data defining a machine readable version of a clinical guideline in the form of a decision tree comprising at least one node and a decision rule associated with the node, wherein the decision rule comprises at least one variable representing a biomedical quantity, and wherein the variable is identified in the guideline data in accordance with an ontology which defines concepts and their relationships in a medical domain of the clinical guideline”. However, the limitation claims information that constitute nonfunctional descriptive information that is/are not functionally involved in the recited system. The function described by the system would be performed the same regardless of whether the claimed information was substituted with nothing. Because the Barnes teaches a non-transitory computer readable medium comprising guideline data, substituting the information/data for the information of the prior art would be an obvious substitution of one known element for another, producing predictable results. Therefore, would have been prima facie obvious to one of ordinary skill in the art at the time of the invention (06/27/2016) to have substituted the information applied to the stored data of the prior art with any other information because the results would have been predictable. MPEP 2112.01, Section III (see also In re Ngai, Ex Parte Breslow).

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered. As stated above, this is a re-issuance of a 2nd Non-Final Office Action.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues the amended claims recite a practical application and/or significantly more that the judicial exception. Further Applicant argues the canceled claim 5 is now incorporated into claim 1 and recites an additional element that should be considered under Step 2B. Examiner respectfully disagrees. The amended claims still recite an abstract idea in the form of certain method of organizing human activity. Additionally, the amended claims recite additional elements that do not integrate the abstract idea into a practical application because the additional elements are recited at a high level of generality or merely apply/link the abstract idea to generic computer tools. Furthermore, the additional elements in previous claim 5 and now added limitation to claim 1, also recites additional elements that do not integrate the abstract idea because they merely link the abstract idea to a generic computer tool. Therefore, the 35 U.S.C. 101 Rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626